          Case 5:20-cv-00396-MTT Document 4 Filed 10/15/20 Page 1 of 3

                                                                                  CLERK OF SUPERIOR COURT
                                                                                  MONROE COUNTY, GEORGIA
                                                                                SUCV2019000339
                       IN THE SUPERIOR COURT OF MONROE COUNTY
                                   STATE OF GEORGIA                               MAR 12, 2020 04:42 PM


TEDDY CASTLEBERRY and
SHIRLEY CASTLEBERRY

        Plaintiffs,                               CIVIL ACTION
                                                  FILE NO.: SUCV2019000339
v.

ANTHONY K. THOMAS,
ANTHONY THOMAS LOGISTICS, LLC,
CASH LIQUIDATIONS, INC., and TOTAL
QUALITY LOGISTICS, LLC

        Defendants.

                      DEFENDANT TOTAL QUALITY LOGISTICS, LLC’S
                          MOTION FOR SUMMARY JUDGMENT

       COMES NOW, Defendant TOTAL QUALITY LOGISTICS, LLC (TQL), by and

through counsel, pursuant to O.C.G.A. § 9-11-56 and Ga. Unif. Super. Ct. 6.5, and hereby

submits this Motion for an Order granting Summary Judgment in their favor.

       In support of this Motion, Defendant relies upon their supporting Brief, filed

contemporaneously herewith, as well as all Pleadings, discovery and affidavits on file with this

Court, including those Defendant has requested to be filed with this Court.

                                             McMICKLE, KUREY & BRANCH, LLP

                                             By: /s/Matt R. Sessions
                                                SCOTT W. McMICKLE
                                                Georgia Bar No. 497779
                                                MATT R. SESSIONS
                                                Georgia Bar No. 899806
                                                Attorneys for Defendants
                                                Anthony K. Thomas,
                                                Anthony Thomas Logistics, LLC, and
                                                Total Quality Logistics, LLC
        Case 5:20-cv-00396-MTT Document 4 Filed 10/15/20 Page 2 of 3




217 Roswell Street, Suite 200
Alpharetta, GA 30009
Telephone: (678) 824-7800
Facsimile: (678) 824-7801
Email: swm@mkblawfirm.com
       msessions@mkblawfirm.com




                                    -2-
          Case 5:20-cv-00396-MTT Document 4 Filed 10/15/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the foregoing DEFENDANT

TOTAL QUALITY LOGISTICS, LLC’S MOTION FOR SUMMARY JUDGMENT with

the Clerk of the Court using the PeachCourt e-Filing system, which will send a notification

attaching same thereon to the following counsel of record:

                                     Angela Forstie, Esq.
                                    Linley Jones Firm, PC
                             3334 Peachtree Road, NE, Suite CU-2
                                     Atlanta, GA 30326
                                    Attorney for Plaintiffs

                                    Mike O. Crawford, Esq.
                                       Monica Dean, Esq.
                                Swift, Currie, MCGhee & Hiers
                              1355 Peachtree Street, NE, Suite 300
                                       Atlanta, GA 30309
                                    Attorney for Defendant
                                    Cash Liquidations, Inc.

       This 12th day of March, 2020.


                                                /s/ Matt R. Sessions
                                                MATT R. SESSIONS
                                                For the Firm




                                               -3-
